United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3363
                                   ___________

United States of America,               *
                                        *
      Appellee,                         * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Duane Russell Conroy,                   * [UNPUBLISHED]
                                        *
      Appellant.                        *
                                   ___________

                             Submitted: April 20, 2012
                                Filed: June 4, 2012
                                 ___________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      While conducting surveillance on a Boone, Iowa, residence associated with
methamphetamine distribution, a police officer observed a vehicle leave the
residence. The driver, Duane Russell Conroy, threw a black bag out the window.
The bag contained two ounces of meth and drug paraphernalia. Conroy pled guilty
to possessing meth with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1)
and (b)(1)(B). Conroy qualified as a career offender; the advisory sentencing range
was 262 to 327 months. Applying a 35 percent variance, the district court1 sentenced
Conroy to 170 months’ imprisonment. He appeals the sentence for procedural error
and substantive unreasonableness. This court affirms.


       Any procedural error is reviewed for plain error because Conroy did not object
at sentencing. United States v. Townsend, 618 F.3d 915, 918 (8th Cir. 2010)
(requiring an obvious legal error affecting both a party’s substantial rights and the
fairness, integrity, or reputation of the judicial proceedings). Conroy says the district
court did not properly account for his mental health or addiction history. However,
the court explicitly noted those considerations and acknowledged reading Conroy’s
sentencing memorandum. Further, the court did not commit an obvious legal error
when it mistakenly said Conroy had “five good chances in drug court.” Conroy had
five prior drug convictions.


       Conroy argues his sentence is greater than necessary because the district court
failed to adequately weigh the 18 U.S.C. § 3533(a) factors. A sentence’s substantive
reasonableness is reviewed under a deferential abuse-of-discretion standard. United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). A sentence within
the advisory guidelines is presumed reasonable. United States v. Underwood, 639
F.3d 1111, 1114 (8th Cir. 2011). It is “nearly inconceivable” for the court to abuse
its discretion when imposing a sentence below the advisory range. United States v.
Moore, 581 F.3d 681, 684 (8th Cir. 2009). The district court did not abuse its
discretion. It carefully accounted for Conroy’s criminal history and mental health
situation, the need for deterrence, and other available sentencing options. See United
States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009) (granting “wide latitude” to the



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
                                           -2-
court in its evaluation). Moreover, the court correctly categorized Conroy as a career
offender. U.S.S.G. § 4B1.1(a).


      The district court did not commit plain error or impose a substantively
unreasonable sentence.


      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     _________________________________




                                         -3-